Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1, 3-5 and 7-22 are pending in a Supplemental Amendment filed on 11/24/2021.  
The Examiner contacted Applicant’s representative Jacob Blumert on 11/22/2021 and 11/24/2021 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claims 1, 3, 4, 14 & 17-19 and cancel claims 15 & 22 to expedite the allowability of this case as noted in the below Examiner’s Amendment section. 
As a result, claims 1, 3-5, 7-14 and 16-21 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response of 09/15/2021 and Applicant’s Supplemental Response of 11/24/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response/Supplemental Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 


EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Jacob Blumert on 11/24/2021.

Claim 1
“1:5” in line 5 has been deleted and replaced with ---1:10 ---; 
After “taurine,” in line 6, please insert --- and the flaxseed oil and taurine synergistically increase the production of at least one of fibrillin-1 and procollagen in skin, and ---;
“selected from” in line 7 has been deleted and replaced with --- selected from the group consisting of ---. 

Claim 3
“a skin” in line 2 has been deleted and replaced with --- the skin ---.  

Claim 4
“a skin” in line 2 has been deleted and replaced with --- the skin ---.  

Claim 14
“fibrillin” in line 2 has been deleted and replaced with --- fibrillin-1---;
“1:5” in line 7 has been deleted and replaced with --- 1:10 ---; 
After “taurine,” in line 8, please insert --- and the flaxseed oil and taurine synergistically increase the production of at least one of fibrillin-1 and procollagen in skin, and ---
“selected from” in line 9 has been deleted and replaced with --- selected from the group consisting of ---. 

Claim 15
Please cancel.

Claim 17
“selected from” in line 2 has been deleted and replaced with --- selected from the group consisting of ---. 

Claim 18
“selected from” in line 2 has been deleted and replaced with --- selected from the group consisting of ---. 


Claim 19
“selected from” in line 2 has been deleted and replaced with --- selected from the group consisting of ---. 
Claim 22
Please cancel.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied art of Duranton et al. (US2008/0124295A1, of record) does not teach flaxseed oil; Edelson et al. (WO2012/103037A1) does not teach taurine; and none of the applied art teaches a combination of flaxseed oil and taurine with specific amounts thereof. The combination with range thereof as instantly claimed provides synergistically unexpected results. Instant Table 2 demonstrates that taurine (1.0%) provides the production of FBN-1 (370.74 ng/ml) and procollagen (59.7 ng/ml); flaxseed oil (0.05%) provides the production of FBN-1 (59.57 ng/ml) and procollagen (47.8 ng/ml); the claimed combination of taurine (1.0%) and flaxseed oil (0.05%) leads to FBN-1 (538.81 ng/ml) and procollagen (79.1 ng/ml). That is, the instantly claimed combination leads to significant production of FBN-1 and procollagen as compared to each taurine and flaxseed oil, and accordingly, the obtained results are synergistically unexpected.  Therefore, the currently claimed personal composition is not obvious over the prior art.
  
Now pending claims are free of art and no other outstanding issues are remaining.


Conclusion
Claims 1, 3-5, 7-14 and 16-21 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613